DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments, filed 10/19/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicant’ amendment amended claim 1.
Applicant’s amendment left claims 2-9 as originally filed or previously presented.
Claims 1-9 filed 10/19/2021 are the current claims hereby under examination. 

Claim Rejections - 35 USC § 103 – Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20180052955 A1, hereinafter Hall ‘955) and in view of Kanazawa (JP 2009-291245 A) and Sano (US 20190313962 A1).
Regarding Claim 1, Hall ‘955 discloses a medical toilet (Abstract, a medical toilet) comprising: 
a toilet seat (In Fig. 3, sensors 314 and 316 are shown on the seat); and
wherein each of at least one sensor is disposed on or in a surface of the medical toilet (See Fig. 3, and [0052], bioimpedance sensors 314 and 316 are in contact with the individual's skin to collect multiple analyte samples. “In contact with the individual’s skin” occurs while the user is sitting on the surface of the seat).
However, Hall ‘955 does not explicitly disclose: at least one durometer, the at least one durometer comprising an indenter, and a spring; wherein each of the at least one durometer is disposed on or in a surface of the medical toilet; and wherein the at least one durometer is configured to measure a hardness of a soft tissue. Hall suggests a plurality of sensors may be used to measure the analyte sensor in [0016].
[0001], a muscle hardness measuring device and a seating seat equipped with the muscle hardness measuring device) comprising an at least one durometer ([0064], muscle hardness measuring member 80 includes a pressing element 82 and a contact element 83), wherein each of the at least one durometer is disposed on or in a surface of the seat ([0062], the muscle hardness measuring member 80 is provided with the seat back frame 81); and wherein the at least one durometer is configured to measure a hardness of a soft tissue ([062], measure the muscle hardness of a region). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor assembly in the toilet seat as disclosed by Hall ‘955 to include a muscle hardness measuring device as taught by Kanazawa to measure the muscle hardness with high accuracy and less error (Kanazawa [0064]) as well as determine fatigue and stiffness (Kanazawa [0065]).
Kanazawa does not explicitly teach the at least one durometer comprising an indenter, and a spring. Sano teaches a hardness meter (Abstract, hardness meter) comprising: an indenter ([0030], movable portion 15 has a contact portion 20 that is a part pressed against the object 150 to be measured so that the object 150 to be measured is depressed when the hardness is measured (calculated) and a contact surface of a movable portion and an object portion) and a spring ([0029], spring 13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hardness meter taught by Kanazawa to include an indenter and a spring as taught by Sano to measure the estimate the hardness from only an output value of the pressure sensor without depending on a strength of compression by an operator ([0008]). One of ordinary skill in the art would recognize that applying the known feature of a durometer including an indenter and spring as taught by Sano to the non-descript muscle hardness meter of Kanazawa would yield only the predictable result of measuring a hardness value. 

Regarding Claim 4, Hall ‘955 further discloses wherein the surface of the medical toilet comprises a surface of the toilet seat (See Fig. 3, sensors as disposed in surface of toilet seat).

Regarding Claim 7, Sano further teaches a controller ([0075], microprocessor 23), wherein the controller is in electronic connection with the at least one durometer ([0035], information (output signal) on the voltage from the detection circuit 34 (or the rectifier circuit) is introduced into a driving circuit 21 (see FIG. 1) in the hardness calculating device 2 including microprocessor 23, see Fig. 3); and wherein the controller comprises non-transitory computer readable media ([0065], the storage unit 24, which is means for storing various kinds of information, is achieved by, for example, a RAM (Random Access Memory), a ROM (Read Only Memory), and an HDD (Hard Disk Drive)), the non- transitory computer readable media comprising instructions for storing and analyzing measurements ([0049], A database of the above-described correspondence table is preliminarily made and stored as a database 1001 in, for example, the storage unit 24. The hardness estimating portion 234 refers the database 1001 to convert the pressure obtained from the voltage and pressure conversion unit 233 into the hardness) collected by the at least one durometer to determine the hardness of a soft tissue ([0038], in a memory (not illustrated) in the hardness calculating device 2, various programs stored in the storage unit 24 are deployed. The microprocessor 23 executes the program loaded into the memory to perform predetermined process and calculation).

Regarding Claim 9, Sano further teaches wherein the indenter is the shape of either a rod (See Fig. 2, moveable portion is in the shape of a rod) or a pointed cone. One of ordinary skill in the art would recognize that the selection of the shape of the tip is a mere design choice meant to optimize performance of the device that would be obvious to make from the standardized selection of durometer tips. 

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20180052955 A1, hereinafter Hall ‘955), Kanazawa (JP 2009-291245 A), and Sano (US 20190313962 A1) as applied to claim 1 above, and further in view of Hall ‘956 (US 20170251996 A1).
Regarding Claim 2, Kanazawa further teaches wherein the at least one durometer consists of a plurality of durometers (See Fig. 6, two muscle hardness measuring devices are shown). One of ordinary skill in the art would recognize that using multipole sensors allows for the simultaneous measurement at different locations as highlighted by Hall ‘956 ([0048-[0049]]).

Regarding Claim 3, modified Hall ‘955 teaches the medical toilet of claim 2 as described above, and Hall ‘955 discloses wherein the surface of the medical toilet comprises a surface of the toilet seat (See Fig. 3, sensors as disposed in surface of toilet seat) and wherein the plurality of sensors is disposed on the surface of the toilet seat (See Fig. 3). While Hall ‘955 does not explicitly disclose that durometers are the sensors disposed within the surface of the toilet seat, Hall ‘955 suggests a plurality of different sensors in [0016] which are all used to measure some value from a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toilet seat disclosed by Hall ‘955 including integrated sensors to include a durometer as taught by Kanazawa to measure the muscle hardness with high accuracy and less error (Kanazawa [0064]) as well as determine fatigue and stiffness (Kanazawa [0065]). One of ordinary skill in the art would recognize that the placement of the sensors within the system would constitute a mere design choice that would be obvious to optimize performance of the system as the function of each sensor does not change as its position is varied.

Regarding Claim 5, modified Hall ‘955 teaches the medical toilet of claim 1 as described above.
Abstract, medical toilet) comprising a toilet lid ([0049], FIG. 6 illustrates toilet lid 600), wherein a surface of the medical toilet comprising sensors is the toilet lid ([0049], illustrates toilet lid 600 which includes stethoscope probes 620, 630, 640, and 650). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Hall ‘955 and Sano including durometers in the seat of a toilet to include the same sensors in the toilet lid as taught by Hall ‘956 to take measurements from multiple different location simultaneously (Hall ‘956 [0049]). One of ordinary skill in the art would recognize that the placement of the sensors within the system would constitute a mere design choice that would be obvious to optimize performance of the system as the function of each sensor does not change as its position is varied. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20180052955 A1, hereinafter Hall ‘955), Kanazawa (JP 2009-291245 A), and Sano (US 20190313962 A1) as applied to claim 1 above, and further in view of Periyasamy  (Investigation of Shore meter in assessing foot sole hardness in patients with diabetes mellitus - a pilot study).
Regarding Claim 6, modified Hall ‘955 teaches the medical toilet of claim 1, and Hall ‘955 further discloses a foot scale ([0052], a scale 305).
However, Hall ‘955 does not explicitly disclose wherein the surface of the medical toilet comprises a surface of the foot scale. Periyasamy teaches a method wherein a durometer is used on the soles of subject’s feet (Measurement of Hardness of foot sole using Shore meter, Shore meter is pressed perpendicular to the surface of the foot sole areas of both the feet as shown). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foot scale disclosed by Hall ‘955 to include a durometer as Periyasamy teaches that an Periyasamy Discussion). One of ordinary skill in the art would recognize that the placement of the sensors within the system would constitute a mere design choice that would be obvious to optimize performance of the system as the function of each sensor does not change as its position is varied.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20180052955 A1, hereinafter Hall ‘955), Kanazawa (JP 2009-291245 A), and Sano (US 20190313962 A1) as applied to claim 1 above, and further in view of Merkel (Validity, reliability, and feasibility of durometer measurements of scleroderma skin disease in a multicenter treatment trial).
Regarding Claim 8, Modified Hall ‘955 teaches the medical toilet of claim 1 as described above.
However, modified does not explicitly teach wherein the at least one durometer is configured to measure the hardness of the soft tissue using one or more of the following list of durometer scales: Shore 00, Shore A, and Shore D. Merkel teaches a method of determining skin hardness using a durometer (Durometer skin hardness scores, Durometer measurements were made using a handheld digital durometer (Rex Gauge Type OO; Rex Gauge Durometer, Buffalo Grove, IL) with a continuous scale measured in standard durometer units). One of ordinary skill in the art would recognize that the durometer scales and standardized and selecting a scale is a mere design choice that would be obvious to make to optimize performance based on the hardness of the surface being measured.  

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Regarding Claim 1, the applicant first argues that Hall ‘955 does not disclose any sensor that is mechanically actuated to interact with a user's body such as described in Claim 1 and that it would not have been obvious to replace the weight and bioimpedance sensors with sensors such as durometers 
The applicant next argues that Kanazawa does not teach a way of putting his sensors in a toilet seat, that a toilet seat is a specific type of seat with a variety of requirement as to shape and function, that Kanazawa does not teach how to adapt his device or method, for example, into the shape and limited space of a toilet seat, and that Kanazawa also does not contain any teaching on how to incorporate his system into a seat that is raised and lowered. The examiner disagrees that a toilet seat must be a specific type of seat with a variety of inherent requirements to shape and function as the applicant alleges. The specification includes no special definition for what a toilet seat must be. It is unclear to the examiner what structural elements, if any, are required by the term “toilet” in the phrase “toilet seat.” Furthermore, the argument that Kanazawa does not teach how to adapt the device for use in a toilet seat in not commensurate with the scope of claim 1, which merely requires the sensor integrated into a generic surface, such a seat back, which is taught by Kanazawa.
Next, the applicant argues that Sano does not provide any teaching on whether or how to incorporate his sensor into a seat, including a toilet seat. The examiner introduced Sano to teach the well-known structure of a durometer including an indenter and a spring because Kanazawa was silent on the specific structure. Also, structural integration into a toilet seat is not required in the scope of claim 1.
Finally, the applicant argues that the Examiner has not identified anything in the prior art that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way 
Regarding Claims 4, 7, and 9, the applicant argues that for the same reasons [as described above with respect to claim 1], the Examiner has failed to make a prima facie case of obviousness. The examiner points to the discussion above and the rejections for claims 4, 7, and 9. 

Regarding Claims 2-3 and 5, the applicant argues that the Examiner has provided no explanation of how the stethoscope of Hall ‘955 may be replaced by the claimed durometer. The examiner contends that a simple substitution of known sensor elements disposed on or it a surface would be obvious to one of ordinary skill in the art. 
The applicant next argues that as with independent Claim 1, the Examiner has failed to make a prima facie case of obviousness over dependent Claims 2-3 and 5 and that the addition of Hall ‘955 to the combination does not overcome its inadequacies. The examiner points to the response to the arguments for claim 1 described above and to the rejections of claims 2-3 and 5. 

	Regarding Claim 6, the applicant argues that the Examiner is silent as to the reasons why he believes it would be obvious to insert a durometer into a foot scale. The examiner has provided rationale in the rejection above. 
Next the applicant argues that there appears to be an unspoken assumption that all sensors are interchangeable; that where once sensor can be placed, any other sensor may also be placed and that this is patently untrue given the wide variety of sensors in existence. The examiner has provided rationale for the integration of additional physiological sensors which measure information relevant to the location where the sensor is integrated.  

Finally, the applicant argues that Periyasamy discusses the potential value for testing the sole hardness of patients but does not disclose anything regarding the means for automatically obtaining this data during the patient's daily routine. This teaching is provided solely by the Applicant and hindsight rejection based on it is improper. This argument is not persuasive as the examiner has not relied upon this rationale to combine the references. 

Regarding Claim 8, the applicant argues that Merkel discusses the potential value of measuring skin hardness but does not disclose anything regarding the means for automatically obtaining this data during the patient's daily routine and that Merkel's research was also conducted on patients previously diagnosed with scleroderma, not as a means for early detection and diagnosis. This argument is not commensurate with the scope of the claims. The claims make no mention of early detection or diagnosis. The examiner contends that Merkel was introduced to teach a durometer measuring skin hardness on one of claimed scales. 
 The applicant next argues that Merkel is not relevant to the detection and diagnostic problems addressed in the present application and does not overcome the deficiencies in the rejection of Claim 1. Merkel is relevant as prior art because the claims recite a durometer configured to record hardness in one of three scales, and Merkel teaches a durometer measuring skin hardness based on the scales. Discussion of detection and diagnostic problems addressed in the present application is not commensurate with the scope of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ALEXANDER H CONNOR/Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791